DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first insertion layer further comprises an insulating insertion layer disposed between the first electrode and the piezoelectric layer”, as described in claim 9, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sridaran (PG Pub 20140232244) and in view of Liu (PG Pub 20180219528)
Considering claim 1, Sridaran (Figure 5C) teaches an acoustic resonator, comprising: a resonating unit comprising: a piezoelectric layer (502 + paragraph 0075), a first electrode (503 + paragraph 0076) disposed on a lower side of the piezoelectric layer, a second electrode (501 + paragraph 0076) disposed on an upper side of the piezoelectric layer; a substrate (518 + paragraph 0077) disposed below the resonating unit; a support unit (505 + paragraph 0077) forming a cavity between the substrate and the resonating unit; a pillar (521 + paragraph 0077) extending through the cavity and connecting the resonating unit to the substrate.
However, Sridaran does not teach wherein the resonating unit further comprises a first insertion layer disposed above the pillar.
Liu (Figure 1C) teaches wherein the resonating unit further comprises a first insertion layer (28a + paragraph 0093) disposed above the pillar.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include the resonating unit further comprises a first insertion layer disposed above the pillar into Sridaran’s device for the benefit of improving the Q value of the device.
Considering claim 8, Liu (Figure 1C) teaches a second insertion layer (28b + paragraph 0093) disposed further outwardly from the pillar in the horizontal direction than the first insertion layer.  
Considering claim 9, Liu teaches discloses the claimed invention except for the wherein the first insertion layer comprises a metal insertion layer.  It would have been obvious to one having ordinary skill in the art at the time the invention was made have the first insertion layer comprising a metal insertion layer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Considering claim 10, Liu teaches the first insertion layer further comprises an insulating insertion (145 + paragraph 0093) layer disposed between the first electrode and the piezoelectric layer wherein the metal insertion layer is disposed between the first electrode and the pillar.
Claims 2 + 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sridaran (PG Pub 20140232244) and in view of Lee (PG Pub 20180254764).
Considering claim 2, Sridaran teaches the acoustic resonator as described above.
However, Sridaran does not each wherein a first etch stop layer disposed between the support unit and the cavity.
Lee (Figure 2) teaches wherein a first etch stop layer (145 + paragraph 0064) disposed between the support unit and the cavity.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include a first etch stop layer into Sridaran’s device for the benefit of preventing etching being performed beyond a cavity region.
Considering claim 13, Lee (Figure 2) teaches a membrane layer (150 + paragraph 0068) disposed between the resonating unit and the pillar and an insulating layer (115 + paragraph 0062) disposed between the pillar and the substrate.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sridaran (PG Pub 20140232244) and in view of Han (PG Pub 20170244021).
Considering claim 7, Sridaran the acoustic resonator as described above.
However, Sridaran does not teach wherein a frame disposed on an upper side of the first electrode or an upper side of the second electrode and surrounding at least a portion of the resonating unit.
Han (Figure 1) teaches a frame (170 + paragraph 0063) disposed on an upper side of the first electrode or an upper side of the second electrode and surrounding at least a portion of the resonating unit.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include a frame disposed on an upper side of the first electrode or an upper side of the second electrode and surrounding at least a portion of the resonating unit into Sridaran’s device for the benefit of aligning with the resonating part.
Allowable Subject Matter
Claims 3-6 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Considering claim 3, the prior art does not teach a second etch stop layer disposed in the cavity and disposed between the resonating unit and the substrate and a thermally conductive layer surrounded by the second etch stop layer and formed of a material different from a material of the second etch stop layer.
Considering claim 4, the prior art does not teach wherein a hole is located above the pillar and is disposed in either one or both of the first electrode and the second electrode.
Furthermore, claims 5-6, which depend upon claim, would be allowable if they depended upon an independent and allowable claim.
Considering claim 11, the prior art does not teach wherein a second insertion layer disposed further outwardly from the pillar in the horizontal direction than the first insertion layer, a metal layer electrically connected to the second insertion layer, the metal layer being disposed on the upper side of the first or second electrode and being formed of a material different from a material of the first or second electrode.
Considering claim 12, the prior art does not teach wherein a width of an upper surface of the pillar is less than a width of the first insertion layer and a width of a lower surface of the pillar is greater than the width of the first insertion layer.
Claims 14-19 are allowed.  Considering claim 14, the prior art does not teach an acoustic resonator, comprising: a pillar comprising a second etch stop layer disposed in the cavity and disposed between the resonating unit and the substrate and wherein a hole is located above the pillar and is disposed in either one or both of the first electrode and the second electrode in combination with the rest of the applicant’s claimed limitations.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRYAN P GORDON/Primary Examiner, Art Unit 2837